DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2. The Information Disclosure Statement 11/22/2019 has been considered.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

For claim 3,
a. a first storing unit that stores… in line 6.

For claim 4,
a. the first storing unit to generate… in line 5.
For claim 5,
a. a second storing unit that stores … in line 6;
b. the second storing unit outputs… in line 10.

For claim 10,
a. a storing unit that stores… in line 6.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

a. The buffer 123 is an example of the first storing unit… see paragraph 101 and figure 7.

b. The buffer 223 is an example of the first storing unit… see paragraph 101 and figure 12.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 8 is rejected under 35 USC 103 as being unpatentable over OIF et al (Optical Internetworking forum – 2014 attached) in view of Su et al (US 10256915).

Regarding claim 8, OIF discloses an optical transmission apparatus comprising: a detecting circuit configured to detect one or more empty slots in which a data signal is not accommodated in a plurality of slots included in a frame ;(during the bandwidth resizing when the bandwidth is decreased the empty tributary slots are deleted and the deleted tributary slots are identified (detected) by the control plane, see section 4.2 and page 25) a frame processing circuit configured to reduce size of the frame by deleting the one or more empty slots from the frame based on a detection result of the one or more empty slots and closing up gaps between remaining slots in the plurality of slots; (the deleted tributary slots are identified (detected) by the control plane, for example when the bandwidth is reduced to 1 tributary slot instead of 4 tributary slot, the empty 1-3 tributary slots are removed,  see section 4.2 and page 25) and

However OIF does not explicitly disclose an optical modulation processing circuit configured to carry out multilevel modulation of the frame at a bit rate according to size of the frame after reduction.
;(PM-16QAM modulation format is used when a single carrier occupies four 12.5 optical spectrum grid bandwidths and when the single carrier occupies eight 12.5 optical spectrum grid bandwidths then 16QAM modulation is used, see column 8, lines 34-50).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of invention to combine the different modulation schemes of Su with OIF to transmit the client signal based on the bandwidth requirement of the optical carrier and the motivation is to transmit the client signal based on the bandwidth requirement.

Claim 9 is rejected under 35 USC 103 as being unpatentable over OIF et al (Optical Internetworking forum – 2014 attached) in view of Su et al (US 102596915) and further in view of Chien et al (US 2019/0215077).
Regarding claim 9, the combination of OIF and Su does not explicitly disclose the optical transmission apparatus according to claim 8, wherein the optical modulation processing circuit carries out multi-level modulation of the frame by probabilistic shaping.

(probabilistic shaping encoder for providing probabilistic shaping using multi-level QAM modulation, see paragraph 39and figure 12).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of invention to combine the probabilistic shaping of Chien with OIF and SU to assign probability values to the information bits and the motivation is to provide spectral efficiency. 

Claim 12 is rejected under 35 USC 103 as being unpatentable over OIF et al (Optical Internetworking forum – 2014 attached) in view of Su et al (US 102596915) and further in view of Gareau et al (US 2016/0056914)
Regarding claim 12, the combination of OIF and Su does not explicitly disclose the optical transmission apparatus according to claim 8, further comprising: a generating circuit configured to generate the frame by causing the data signals to be accommodated in part of the plurality of slots, wherein the detecting circuit, the frame processing circuit, and the generating circuit are circuits set on a common circuit chip.

 (Scrambling unit 78 for generating data frame where all the tributary slots are filled with data, see figure 8)  wherein the detecting circuit, the frame processing circuit, and the generating circuit are circuits set on a common circuit chip ;(the framer (detecting circuit frame processing circuit)looks for back to back overhead cells of the unused tributary slots, see paragraph 31 and scrambling unit 78 for generating data frame where all the tributary slots are filled with data, see figure 8).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of invention to combine the data generation of Gareau with OIF and Su to generate data frames of the received data and the motivation is to provide data frames using the allocated and unallocated data frames.

Allowable Subject Matter

3. Claims 1 and 13 are allowed.

4. The following is an Examiner’s reason for allowance.
(transmission apparatus 60, see figure 12) configured to transmit a frame including a plurality of slots that each accommodate a data signal;(transmission apparatus 60 for transmitting the client signal in an optical transport network, see figure 12) and a second optical transmission apparatus configured to receive the frame, (reception apparatus 70 for receiving the client signal, see figure 12) and an optical modulation processing circuit that carries out multi-level modulation of the frame at a bit rate according to size of the frame after reduction, ;(PM-16QAM modulation format is used when a single carrier occupies four 12.5 optical spectrum grid bandwidths and when the single carrier occupies eight 12.5 optical spectrum grid bandwidths then 16QAM modulation is used, see column 8, lines 34-50) and Further OIF et al (Optical Internetworking forum – 2014 attached) discloses wherein the first optical transmission apparatus includes a first detecting circuit that detects one or more empty slots in which the data signal is not accommodated in the plurality of slots ;(during the bandwidth resizing when the bandwidth is decreased the empty tributary slots are deleted and the deleted tributary slots are identified (detected) by the control plane, see section 4.2 and page 25) a frame processing circuit that reduces size of the frame by deleting the one or more empty slots from the frame based on a detection result of the one or more empty slots and dosing up gaps between remaining slots in the plurality of slots (the deleted tributary slots are identified (detected) by the control plane, for example when the bandwidth is reduced to 1 tributary slot instead of 4 tributary slot, the empty 1-3 tributary slots are removed,  see section 4.2 and page 25), and one of the ordinary skilled in the art would be motivated to combine the addition and deletion of tributary slots of OIF with Su to maximize the resource usage during bandwidth resizing.

However regarding claim 1, the prior art of record fails to disclose the second optical transmission apparatus includes a second detecting circuit that detects positions from which the one or more empty slots have been deleted in the frame, and a restoration processing circuit that returns the size of the frame to size before deletion of the one or more empty slots by inserting the one or more empty slots at the positions from which the one or more empty slots have been deleted in the frame based on a detection result of the positions.



6. Regarding claim 13, the closest prior art is OIF et al (Optical Internetworking forum – 2014 attached) and Su et al (US 102596915). Regarding claim 1, OIF et al (Optical Internetworking forum – 2014 attached) discloses a transmission method comprising: detecting one or more empty slots in which a data signal is not accommodated in a plurality of slots by a first optical transmission apparatus; ;(during the bandwidth resizing when the bandwidth is decreased the empty tributary slots are deleted and the deleted tributary slots are identified (detected) by the control plane, see section 4.2 and page 25) reducing size of the frame by deleting the one or more empty slots from the frame based on a detection result of the one or more empty slots and  (the deleted tributary slots are identified (detected) by the control plane, for example when the bandwidth is reduced to 1 tributary slot instead of 4 tributary slot, the empty 1-3 tributary slots are removed,  see section 4.2 and page 25). Further Su et al  (US 102596915) discloses carrying out multilevel modulation of the frame at a bit rate according to size of the frame after reduction by the first optical transmission apparatus ;(PM-16QAM modulation format is used when a single carrier occupies four 12.5 optical spectrum grid bandwidths and when the single carrier occupies eight 12.5 optical spectrum grid bandwidths then 16QAM modulation is used, see column 8, lines 34-50), and one of the ordinary skilled in the art would be motivated to combine the modulation schemes of Su with OIF to transmit the client signal based on the bandwidth requirement of the optical carrier.

However regarding claim 13, the prior art of record fails to disclose detecting positions from which the one or more empty slots have been deleted in the frame received from the first optical transmission apparatus by a second optical transmission apparatus; and returning the size of the frame to size before deletion of the one or more empty slots by inserting the one or more empty slots at the positions from which the one or more empty slots have been deleted in the frame based on a detection result of the positions by the second optical transmission apparatus,

s 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is:

a. Katagiri et al (US 2014/0178073) discloses an optical transmission device adding and allocating a time slot corresponding to an increase in the bit rate of the frame, see figure 1.

b. Su et al (US 2012/0082456) discloses method for adjusting the ODU flex channel bandwidth by adjusting the time slot occupied by an ODU flex frame, see figure 2.

c. Shin et al (US 2011/0286744) discloses a method of transmitting a packet in an optical transport network by using multiplexing a high order data unit in an order higher than that of a dynamic data unit, see figure 7.

d. Surek et al (US 2016/0044392) discloses an optical channel data unit flex resizing in an optical transport network, see figure 2. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636